Case 20-20425-GLT        Doc 58    Filed 02/21/20 Entered 02/21/20 12:59:47            Desc Main
                                   Document     Page 1 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re                               )
                                     )            Chapter 11
 VIDEOMINING CORPORATION,            )
                                     )            Bankruptcy Case No. 20-20425 GLT
        Debtor                       )
 ___________________________________ )
 VIDEOMINING CORPORATION,            )            Document No. __________
                                     )            Related to Document No. 13, 16, 18, 19, 43
               Movant,               )
                                     )            Hearing date and time:
        v.                           )            N/A
                                     )
 ENTERPRISE BANK, WHITE OAK          )            Responses due:
 BUSINESS CAPITAL, INC., ON DECK     )            February 21, 2020
 CAPITAL, ITRIA VENTURES, LLC,       )
 BROADWAY ADVANCE FUNDING,           )
 GREEN NOTE CAPITAL PARTNERS,        )
 INC., AND THE HERSHEY COMPANY )
                                     )
               Respondents.          )


         SUPPLEMENTAL RESPONSE OF WHITE OAK BUSINESS CAPITAL, INC.

         AND NOW, comes White Oak Business Capital, Inc. (formerly known as Federal

National Payables, Inc., and formerly doing business as Federal National Commercial Credit)

(“White Oak”), by and through its undersigned counsel and files the within Supplemental

Response of White Oak Business Capital, Inc. (“Supplemental Response”) and in support thereof

submits the following:


1.       VideoMining Corporation (“Debtor”) filed its voluntary Chapter 11 Petition on February

4, 2020 (“Petition Date”). The Debtor is continuing to operate its business and manage its affairs

as a Debtor-in-Possession.
Case 20-20425-GLT         Doc 58    Filed 02/21/20 Entered 02/21/20 12:59:47               Desc Main
                                    Document     Page 2 of 7


2.     On February 5, 2020, the Debtor filed an Emergency Motion for Interim and Final

Orders Authorizing The Debtor to Use Cash Collateral, listed as Document No. 13 on the

Court’s docket (“Cash Collateral Motion”).

3.     On February 5, 2020, the Debtor filed an Emergency Motion To Release and Prohibit

Interference With The Debtor’s Customers, listed as Document No. 16 on the Court’s docket

(“A/R Motion”).

4.     White Oak filed its Objection Of White Oak Business Capital, Inc. To Emergency Motion

for Interim and Final Orders Authorizing the Debtor to Use Cash Collateral, listed as Document

No. 39 on the Court’s docket (“Cash Collateral Objection”) and its Limited Objection Of White

Oak Business Capital, Inc. To Emergency Motion To Release and Prohibit Interference With The

Debtor’s Customers, listed as Document No. 41 on the Court’s docket (“Limited A/R

Objection”).

5.     Itria Ventures LLC (“Itria”) filed its Objection to Debtor’s Use of Cash Collateral, listed

as Document No. 42 on the Court’s docket (“Itria Objection”).

6.      At the initial hearings in this case, and in its Cash Collateral Objection, White Oak

asserts that it holds a first petition lien on the Debtor’s accounts receivables, including the

account subject to the A/R Motion.

7.     The Court, in its Order addressing the A/R Motion, listed as Document No. 43 on the

Court’s docket, among other things, directed the parties to meet and confer and offered the

opportunity for the parties to file supplemental responses to the extent disputes remain

unresolved.

8.     As of the filing of this Supplemental Response, Itria has not withdrawn the Itria

Objection. Accordingly, White Oak wishes to supplement its Cash Collateral Objection and
Case 20-20425-GLT         Doc 58     Filed 02/21/20 Entered 02/21/20 12:59:47               Desc Main
                                     Document     Page 3 of 7


Limited A/R Objection to provide the Court with evidence of its asserted first position lien claim

with respect to the Debtor’s accounts receivable.

9.     Prior to the Petition Date, White Oak was required to file in the Court of Common Pleas

of Centre County Pennsylvania a Notice of Third Party Claim by which it described its asserted

lien on the Debtor’s Inventory, Chattel Paper, Accounts, Equipment, Instruments and General

Intangibles. Rather than repeating all of the same information in this Supplemental Response,

White Oak incorporates the Notice of Third Party Claim by reference, makes it a part hereof, and

attaches it as Exhibit A hereto.

10.    In addition to the liens asserted in the Notice of Third Party Claim, White Oak also

asserts a lien on the Debtor’s patent interests. Since White Oak’s asserted lien on the Debtor’s

Patents is not presently before the Court, it will not burden the Court with that information at this

time, but reserves the right to further supplement the record at a later date to the extent necessary

to support its lien claims against the patents.

11.    For the reasons set forth in the Cash Collateral Objection, the Limited Objection, in the

record before the Court and based upon the information contained in this Supplemental

Response, White Oak submits that it holds a properly perfected first lien on the Debtor’s Pre-

Petition Date accounts receivable, which defeats Itria’s asserted claim to the Hershey receivable,

and any other receivable until such time as White Oak has been paid in full.

12.    Itria asserts that “the Debtor sold its receivables to Itria in a true sale transaction such that

Itria owns the receivable.” (Itria Objection, ¶1, page 1). White Oak has not had the opportunity

to address the merits of Itria’s asserted ownership of the Debtor’s accounts and reserves the right

to do so, including the ability to file additional papers with this Court to address that issue, as
Case 20-20425-GLT         Doc 58   Filed 02/21/20 Entered 02/21/20 12:59:47             Desc Main
                                   Document     Page 4 of 7


necessary. However, even if Itria’s assertion proves to be true, any accounts it would have

purchased would be subject to the superior liens held by White Oak and Enterprise Bank.

          WHEREFORE, White Oak respectfully requests the Court to enter an Order over-ruling

the Itria Objection, and to provide such other and further relief as the Court deems to be just and

proper.

Dated: February 21, 2020                      STONECIPHER LAW FIRM

                                              /s/ George T. Snyder
                                              George T. Snyder, Esq.
                                              PA ID No. 53525
                                              125 First Avenue
                                              Pittsburgh, PA 15222
                                              Ph. (412) 391-8510
                                              gsnyder@stonecipherlaw.com

                                              and

                                              MANDELBAUM SALSBURG, P.C.

                                              /s/ Jeffrey M. Rosenthal
                                              Jeffrey M. Rosenthal, Esq.
                                              NJ Atty. No. 4160933
                                              3 Becker Farm Road
                                              Roseland, NY 07068
                                              JRosenthal@lawfirm.ms
                                              (Pro Hac Vice Admission granted)

                                              Counsel to White Oak Business Capital, Inc.
Case 20-20425-GLT         Doc 58   Filed 02/21/20 Entered 02/21/20 12:59:47             Desc Main
                                   Document     Page 5 of 7



                                CERTIFICATE OF SERVICE

       I certify under penalty of perjury that I served the above captioned pleadings on the

parties at the address specified below or on the attached list on February 21, 2020.

       The types of service made on the parties (first class mail, electronic notification, hand

delivery, or another type of service) was: Electronic Mail.

       If more than one method of service was employed, this certificate of service groups the

parties by the type of service. For example: the full name, email address, and where applicable

the full name of the person or entity represented, for each party served by electronic transmission

is listed under the hearing “Service by NEF,” and the full name and complete postal address for

each party served by mail, is listed under the heading “Service by First Class Mail."

Service By Electronic Mail

Enterprise Bank                                      Itria Ventures, LLC
c/o William E. Kelleher                              One Penn Plaza, Suite 4530
Cohen & Grigsby, P.C. 625 Liberty Avenue             New York, NY 10119
Pittsburgh, PA 15222                                 varun.sharma@itriaventures.com
wkelleher@cohenlaw.com
                                                     Broadway Advance Funding
Office of the U.S. Trustee                           39 Broadway, Suite 930
970 Liberty Center                                   New York, NY 10006
1001 Liberty Avenue                                  larry@broadwayadvance.com
Pittsburgh, PA 15222
Norma.hildenbrand@usdoj.gov                          Green Note Capital Partners, Inc.
                                                     c/o Berkovitch and Bouskila, P.C.
Robert O Lampl                                       80 Broad Street, Suite 3303
223 4th Avenue, 4th Fl.                              New York, NY 10004
Pittsburgh, PA 15222                                 alice@bblawpllc.com
rlampl@lapllaw.com
                                                     Atul Jain
On Deck Capital                                      1421 Lawyers Road
c/o Federated Law Group, PLLC                        Vienna, VA 22181
887 Donald Ross Rd.                                  Atul.Jain@teoco.com
Juno Beach, FL 33408
ncamareno@andreupalma.com
Case 20-20425-GLT      Doc 58      Filed 02/21/20 Entered 02/21/20 12:59:47         Desc Main
                                   Document     Page 6 of 7


Ben Franklin Technology Partner                  Research Now
200 Innovation Blvd., Suite 150                  c/o Survey Sampling International, LLC
State College, PA 16803                          6 Research Drive
stevebrawley@cnp.benfranklin.org                 Shelton, CT 06484
                                                 ckalitta@researchnow.com
Beneficial Equipment Finance Co.
Accounts Receivable                              Sanjay Mehta
P.O. Box 7350 Philadelphia, PA 19191             44649 Parkmeadow Drive
cehrmann@thebeneficial.com                       Fremont, CA 94539
                                                 mehta4s@sbcglobal.net
Clark Hill PLC
Attn: Accounts Receivable                        Sanjay Mital
P.O. Box 3760 Pittsburgh, PA 15230               2237 Rutherford Lane
jrodney@clarkhill.com                            Fremont, CA 94539
                                                 Smittal53@gmail.com
Dell Financial Services
Payment Processing Center                        Select Funding/Financial Pacific
P.O. Box 5292                                    3455 S. 344th Way, STE 300
Carol Stream, IL 60197-5292                      Auburn, WA 98001
Charles.Simpson@dell.com                         finpac@finpac.com

EnsembleIQ                                       Steven M. Lavalle
29475 Network Place                              Lipporannantie 9A 37
Chicago, IL 60673-1294                           90500 Oulu Finland
matienza@ensembleiq.com                          Steven.LaValle@oulu.fi

Georgia Pacific Consumer Products, LP            US Bank Equipment Finance
133 Peachtree Street, N.E.                       A Division of US Bank National Assoc.
Atlanta, GA 30303-1847                           P.O. Box 790448
Rechelle.Papa@gapac.com                          Saint Louis, MO 63179-0448
                                                 Jenna.puetz@usbank.com
Internal Revenue Service
Centralized Insolvency Operation                 Umesh Sharma
Philadelphia, PA 19101-7346                      44913 Cougar Circle
Jill.locnikar@usdoj.gov                          Fremont, CA 95124
                                                 Umeshsharma108@gmail.com
PA Department of Revenue Bankruptcy
Division                                         Wessel & Company
P.O. Box 280946                                  215 Main Street
Harrisburg, PA17128-0908                         Johnstown, PA 15901
akovalchick@attorneygeneral.gov                  cweir@wesselcpa.com

Michael Zeller                                   Owen Lipnick, Esquire
3806 Ruette San Raphael                          777 Terrace Avenue, Ste 508
San Diego, CA 92130                              Hasbrouck Heights, NJ 07604
zeller.michael@gmail.com                         ol@seidmanllc.com
Case 20-20425-GLT       Doc 58    Filed 02/21/20 Entered 02/21/20 12:59:47      Desc Main
                                  Document     Page 7 of 7



Jeffrey R. Lalama, Esquire
428 Blvd of the Allies, Ste 600
Pittsburgh, PA 15219
jlalama@fglmlaw.com



EXECUTED ON: February 21, 2020             STONECIPHER LAW FIRM

                                           By: /s/George T. Snyder
                                               George T. Snyder, Esquire
                                               PA ID No. 53525
                                               125 First Avenue
                                               Pittsburgh, PA 15222
                                               (412) 391-8510
                                               gsnyder@stonecipherlaw.com

                                                Counsel to White Oak Business Capital, Inc
